PER CURIAM:
James Stephon McDowell appeals the district court’s order accepting the. recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the *137record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See McDowell v. Mitchell-Hamilton, No. 9:14-cv-02132-BHH, 2015 WL 4429630 (D.S.C. July 20, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.